Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of the 30th day of March, 2010, by and among ATLANTIC
SOUTHERN FINANCIAL GROUP, INC., a bank holding company incorporated under the
laws of the State of Georgia (the “Company”), ATLANTIC SOUTHERN BANK, a bank
chartered under the laws of the State of Georgia (the “Bank”) (collectively, the
Bank and the Company are referred to hereafter as the “Employer”), and EDWARD P.
LOOMIS, JR., a resident of the State of Georgia (the “Employee”).

 

RECITALS:

 

WHEREAS, the Employer desires to employ the Employee as Chief Executive Officer
and President of the Bank;

 

WHEREAS, the Employee desires to accept employment as the Chief Executive
Officer and President of the Bank; and

 

WHEREAS, the parties understand that this Agreement remains subject to the final
decision of the Federal Deposit Insurance Corporation (“FDIC”) not to disapprove
the employment of Employee as the Chief Executive Officer and/or President of
the Bank.

 

NOW THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereby agree as follows:

 

1.             Definitions.  Whenever used in this Agreement, the following
terms and their variant forms shall have the meaning set forth below:

 

1.1          “Affiliate” shall mean any business entity which controls the
Company, is controlled by or is under common control with the Company.

 

1.2          “Agreement” shall mean this Agreement and any exhibits incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.

 

1.3          “Area” shall mean the geographic area within the boundaries of
Bibb, Chatham, Crawford, Effingham, Glynn, Houston, Lowndes, McIntosh and Peach
Counties, Georgia.  It is the express intent of the Parties that the Area as
defined herein is the area where the Employee performs services on behalf of the
Employer under this Agreement.

 

1.4          “Business of the Employer” shall mean the business conducted by the
Employer, which is commercial banking.

 

1.5          “Cause” shall mean:

 

1.5.1        With respect to termination by the Employer:

 

--------------------------------------------------------------------------------


 

(a)           A material breach of the terms of this Agreement by the Employee,
including, without limitation, failure by the Employee to perform his duties and
responsibilities in the manner and to the extent required under this Agreement,
which remains uncured after the expiration of thirty (30) days following the
delivery of written notice of such breach to the Employee by the Board of
Directors of the Bank;

 

(b)           Conduct by the Employee that amounts to fraud, dishonesty or
willful misconduct in the performance of his duties and responsibilities
hereunder;

 

(c)           Arrest for, charged in relation to (by criminal information,
indictment or otherwise), or conviction of the Employee during the Term of this
Agreement of any felony or a crime involving breach of trust or moral turpitude;

 

(d)           Conduct by the Employee that amounts to gross and willful
insubordination or inattention to his duties and responsibilities hereunder; or

 

(e)           The receipt, after the effective date of this Agreement, of any
form of notice, written or otherwise, that any regulatory agency having
jurisdiction over the Employer intends to institute any form of formal or
informal regulatory action against the Employee or the Employer, provided that
the Board of Directors of the Bank determines in good faith that such action
involves acts or omissions by or under the supervision of the Employee or that
termination of the Employee could materially assist the Employer in avoiding or
reducing the restrictions or adverse effects to the Employer related to the
regulatory action.

 

1.5.2        With respect to termination by the Employee, a material diminution
in the powers, responsibilities or duties of the Employee hereunder or a
material breach of the terms of this Agreement by the Employer; provided,
however, that for a termination of employment by the Employee to be for Cause,
the Employee must notify the Employer in writing of the event giving rise to
Cause within thirty (30) days following the occurrence of the event (or if later
the Employee’s knowledge of occurrence of the event), the event must remain
uncured after the expiration of thirty (30) days following the delivery of
written notice of such event to the Employer by the Employee, and the Employee
must resign effective no later than sixty (60) days following the Employer’s
failure to cure the event.

 

1.6          “Competing Business” shall mean any business, other than the
Employer, engaged in the Business of the Employer.

 

1.7          “Confidential Information” means data and information relating to
the Business of the Employer (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Employee or of which the Employee
became aware as a consequence of or through the Employee’s relationship to the
Employer and which has value to the Employer and is not generally known to its
competitors.  Confidential Information shall not include any data or information
that has been voluntarily disclosed to the public by the Employer (except where
such

 

2

--------------------------------------------------------------------------------


 

public disclosure has been made by the Employee without authorization) or that
has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.

 

1.8          “Disability Period” means a period, beginning on the date the
Employer determines that the Employee is subject to a Permanent Disability and
ending on the earlier of the date the Employee begins receiving income
replacement benefits under any long term disability plan or policy maintained by
the Employer or the date that is six (6) months after such determination, during
which the Employee remains subject to a Permanent Disability.”

 

1.9          “Effective Date” shall mean March 30, 2010.

 

1.10        “Employer Information” means Confidential Information and Trade
Secrets.

 

1.11        “Initial Term” shall mean that period of time commencing on the
Effective Date and running until the earlier of the close of business on the
last business day immediately preceding the second anniversary of the Effective
Date or any termination of employment of the Employee under this Agreement as
provided for in Section 3.

 

1.12        “Permanent Disability” shall mean the total inability of the
Employee to perform his duties under this Agreement as certified by a physician
chosen by the Employer for the duration of the short-term disability period
under the Employer’s policy then in effect or, if no such policy is then in
effect, under the Employer’s policy most recently in effect.

 

1.13        “Separation from Service” shall mean a termination of the Employee’s
employment with the Employer and all affiliated companies that, together with
the Employer, constitute the “service recipient” within the meaning of Code
Section 409A and the regulations thereunder that constitutes a “separation from
service” within the meaning of Code Section 409A and the regulations thereunder.

 

1.14        “Term” shall mean the Initial Term and all subsequent renewal
periods.

 

1.15        “Trade Secrets” means Employer information including, but not
limited to, technical or nontechnical data, formulas, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans or lists of actual or potential customers or
suppliers which (a) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and
(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

2.             Duties.

 

2.1          Position.  The Employee is employed as the Chief Executive Officer
and President of the Bank and, subject to the direction of the Board of
Directors of the Bank, shall perform and discharge well and faithfully the
duties which may be assigned to him from time to time.

 

3

--------------------------------------------------------------------------------


 

2.2          Full-Time Status.  In addition to the duties and responsibilities
specifically assigned to the Employee pursuant to Section 2.1 hereof, the
Employee shall:  (a) devote substantially all of his time, energy and skill
during regular business hours to the performance of the duties of his employment
(reasonable vacations and reasonable absences due to illness excepted) and
faithfully and industriously perform such duties; (b) diligently follow and
implement all management policies and decisions communicated to him by the Board
of Directors of the Bank; and (c) timely prepare and forward to the Board of
Directors of the Bank all reports and accounting as may be requested of the
Employee.

 

2.3          Permitted Activities.  The Employee shall devote his entire
business time, attention and energies to the Business of the Employer and shall
not during the Term be engaged (whether or not during normal business hours) in
any other business or professional activity, whether or not such activity is
pursued for gain, profit or other pecuniary advantage; but this shall not be
construed as preventing the Employee from (a) investing his personal assets in
businesses which (subject to clause (b) below) are not in competition with the
Business of the Employer and which will not require any services on the part of
the Employee in their operation or affairs and in which his participation is
solely that of an investor, (b) purchasing securities in any corporation whose
securities are regularly traded provided that such purchase shall not result in
him collectively owning beneficially at any time five percent (5%) or more of
the equity securities of any business in competition with the Business of the
Employer; and (c) participating in civic and professional affairs and
organizations and conferences, preparing or publishing papers or books or
teaching so long as the Board of Directors of the Bank approves of such
activities prior to the Employee’s engaging in them.

 

3.             Term and Termination.

 

3.1          Term.  This Agreement shall remain in effect for the Term.  If the
Agreement is in effect at the end of the Initial Term, the Term shall be renewed
automatically for successive twelve-month periods unless and until one party
gives written notice to the other of its or his intent not to extend this
Agreement with such written notice to be given not less than ninety (90) days
prior to the end of the Initial Term or any such twelve-month period.  In the
event such notice of non-extension is properly given, this Agreement shall
terminate at the end of the remaining Term then in effect, subject to earlier
termination in connection with the termination of the Employee’s employment
pursuant to Section 3.2 hereof.

 

3.2          Termination.  During the Term, the employment of the Employee under
this Agreement may be terminated only as follows:

 

3.2.1        By the Employer:

 

(a)           Upon the Employer’s receipt of notice, written or otherwise, from
the FDIC to the effect that it disapproves of the Employee’s continuing
employment as the President and/or Chief Executive Officer of the Bank;

 

4

--------------------------------------------------------------------------------


 

(b)           For Cause upon written notice to the Employee pursuant to
Section 1.5.1 hereof; or

 

(c)           Upon the Permanent Disability of Employee at any time.

 

3.2.2        By the Employee:

 

(a)           For Cause, upon written notice to the Employer pursuant to
Section 1.5.2 hereof; or

 

(b)           Without Cause, provided that the Employee shall give the Employer
sixty (60) days’ prior written notice of his intent to terminate.

 

3.2.3        At any time upon mutual, written agreement of the parties.

 

3.2.4        Upon expiration of the Term.

 

3.2.5        Notwithstanding anything in this Agreement to the contrary, the
Term shall end automatically upon the Employee’s death.

 

3.3          Effect of Termination.

 

3.3.1        Upon termination of the Employee’s employment hereunder for any
reason, the Employer shall have no further obligation to the Employee or the
Employee’s estate with respect to this Agreement, except for the payment of any
amounts earned and unpaid under Section 4 on the effective date of termination
of employment and any obligations reflected by the terms of the retirement
arrangement contemplated by Section 4.4.

 

3.3.2        Termination of the employment of the Employee pursuant to Section 3
shall be without prejudice to any right or claim which may have previously
accrued to either the Employer or the Employee hereunder and shall not
terminate, alter, supersede or otherwise affect the terms and covenants and the
rights and duties prescribed in this Agreement.

 

3.3.3        Notwithstanding any provision in the Agreement to the contrary, to
the extent necessary to avoid the imposition of tax on the Employee under Code
Section 409A, any payments that are otherwise payable to the Employee, whether
under this Agreement or otherwise, within the first six (6) months following the
effective date of the Employee’s Separation from Service, shall be suspended and
paid as soon as practicable following the end of the six-month period following
such effective date if, immediately prior to the Employee’s Separation from
Service, the Employee is determined to be a “specified employee” (within the
meaning of Code Section 409A(a)(2)(B)(i)) of the Employer (or any related
“service recipient” within the meaning of Code Section 409A and the regulations
thereunder).  Any payments suspended by operation of the foregoing sentence
shall be paid as a lump sum in the seventh month following such effective date. 
Payments (or portions thereof) that would be paid latest in time during the
six-month period will be suspended first.

 

5

--------------------------------------------------------------------------------


 

3.4          Regulatory Actions and Limitations.

 

3.4.1        Notwithstanding anything contained in this Agreement to the
contrary, no payments shall be made pursuant to Section 3 or any other provision
herein in contravention of the golden parachute payment and indemnification
payment restrictions contained in regulations adopted pursuant to
Section 18(k) of the Federal Deposit Insurance Act (the “FDIA”) (12 U.S.C.
1828(k)).

 

3.4.2        If the Employee is removed from office and/or permanently
prohibited from participating in the conduct of the affairs of any depository
institution by an order issued under Section 8(e) or 8(g) of the FDIA (12 U.S.C.
1818(e) and (g)), the Employer shall have the right to terminate all obligations
of the Employer under this Agreement as of the effective date of such order,
except for the payment of Base Salary due and owing under Section 4.1 on the
effective date of said order, and reimbursement under Section 4.6 of expenses
incurred as of the effective date of termination.

 

3.4.3        If the Employee is suspended from office and/or temporarily
prohibited from participating in the conduct of the affairs of any depository
institution by a notice served under Section 8(e) or 8(g) of the FDIA (12 U.S.C.
1818(e) and (g)), the Employer shall have the right to suspend all obligations
of the Employer under this Agreement as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the
Employer shall reinstate prospectively (in whole or in part) any of its
obligations which were suspended.

 

3.4.4        If the FDIC is appointed receiver or conservator under
Section 11(c) of the FDIA (12 U.S.C. 1821(c)) of the Employer or any depository
institution controlled by the Employer, the Employer shall have the right to
terminate all obligations of the Employer under this Agreement as of the date of
such receivership or conservatorship, other than any rights of the Employee that
vested prior to such appointment.  To the extent the Employer is or encompasses
a depository institution, any vested rights of the Employee may be subject to
such modifications that are consistent with the authority of the FDIC.

 

3.4.5        If the FDIC provides open bank assistance under Section 13(c) of
the FDIA (12 U.S.C. 1823(c)) to the Employer or any depository institution
controlled by the Employer, but excluding any such assistance provided to the
industry generally, the Employer shall have the right to terminate all
obligations of the Employer under this Agreement as of the date of such
assistance, other than any rights of the Employee that vested prior to the FDIC
action.  To the extent the Employer is or encompasses a depository institution,
any vested rights of the Employee may be subject to such modifications that are
consistent with the authority of the FDIC.

 

3.4.6        If the FDIC requires a transaction under Section 13(f) or 13(k) of
the FDIA (12 U.S.C. 1823(f) and (k)) by the Employer or any depository
institution controlled by the Employer, the Employer shall have the right to
terminate all obligations of the Employer under this Agreement as of the date of
such transaction, other than any rights of the Employee that vested prior to the
transaction.  To the extent the Employer is or

 

6

--------------------------------------------------------------------------------


 

encompasses a depository institution, any vested rights of the Employee may be
subject to such modifications that are consistent with the authority of the
FDIC.

 

4.             Compensation.  The Employee shall receive the following salary
and benefits during the Term:

 

4.1          Base Salary.  Employee’s annual base salary shall be Two Hundred
Thousand Dollars ($200,000.00) (the “Base Salary”).  The Employee’s Base Salary
shall be reviewed by the Board of Directors of the Bank or its designee
annually, and shall be adjusted annually thereafter by such amount, if any, as
may be determined by the Board of Directors of the Bank or its designee in their
sole discretion.  Base Salary shall be payable in accordance with the Employer’s
normal payroll practices.

 

4.2          Restricted Stock.  As soon as practicable following the execution
of this Agreement, Employee shall be granted a restricted stock award reflecting
the right to earn up to Sixty-Eight Thousand Nine Hundred Sixty-Five (68,965)
shares of the common stock of the Company.  The restricted stock award shall be
subject to such other terms and conditions of a separate agreement between the
Company and the Employee.

 

4.3          Incentive Compensation.  The Employee shall be entitled to annual
bonus compensation, if any, as determined by the Board of Directors of the Bank
pursuant to any incentive compensation program as may be adopted from time to
time (“Incentive Compensation”).  Any Incentive Compensation earned shall be
payable in the year following the year in which the Incentive Compensation is
earned in accordance with the Employer’s normal practices for the payment of
short-term incentives.  To be entitled to any payment of Incentive Compensation
from the Employer, the Employee must be employed by the Employer on the date
such payment is made.  The payment of any Incentive Compensation shall be
subject to any approvals required by any regulator of the Employer.

 

4.4          SERP.  The Bank shall establish a supplemental retirement
arrangement for the Employee the terms of which shall be governed by the terms
of a separate agreement between the parties.

 

4.5          Automobile.  The Bank will provide the Employee with an automobile
allowance to be used by the Employee for business and personal purposes.

 

4.6          Business Expenses:  Memberships.  The Bank specifically agrees to
reimburse the Employee for (a) reasonable business (including travel) expenses
incurred by him in the performance of his duties hereunder, as approved from
time to time by the Board of Directors of the Bank, and (b) the reasonable dues
and business related expenditures, including initiation fees, associated with
membership in a single country club and a single civic association both as
selected by the Employee and in professional associations which are commensurate
with his position; provided, however, that the Employee shall, as a condition of
reimbursement, submit verification of the nature and amount of such expenses in
accordance with reimbursement policies from time to time adopted by the Bank and
in sufficient detail to comply with rules and regulations promulgated by the
Internal Revenue Service.

 

7

--------------------------------------------------------------------------------


 

4.7          Vacation.  On a non-cumulative basis, the Employee shall be
entitled to three (3) weeks of vacation in each successive twelve-month period
during the Term, during which his compensation shall be paid in full.  Employee
will endeavor to take at least two consecutive weeks each year for vacation, the
other vacation to be taken at the time the Employee determines appropriate,
taking into account the requirements of the Bank.

 

4.9          Disability.  In the event the Bank determines that the Employee is
subject to a condition that constitutes a Permanent Disability, the Bank shall
pay the Employee pursuant to any short-term disability policy maintained by the
Bank or, if no such short term disability policy is maintained by the Bank,
shall continue paying the Employee the compensation and benefits provided under
Section 4 for the Disability Period without regard to his continuing ability to
discharge his duties pursuant to Section 2.

 

4.10        Reimbursement of Expenses.  All expenses eligible for reimbursement
under this Agreement must be incurred by the Employee during the Term of this
Agreement to be eligible for reimbursement.  Any in-kind benefits provided for
by this Agreement must be provided by the Bank during the Term of this
Agreement.  The amount of taxable reimbursable expenses incurred, and the amount
of in-kind benefits provided, in one taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other taxable
year.  All taxable reimbursements shall be paid as soon as administratively
practicable, but in no event shall any taxable reimbursement be paid after the
last day of the calendar year following the calendar year in which the expense
was incurred.  Neither the right to reimbursement nor the in-kind benefits
provided are subject to liquidation or exchanges for other benefits.

 

4.11        Benefits.  In addition to the benefits specifically described
herein, the Employee shall be entitled to such benefits as may be available from
time to time for executives of the Bank similarly situated to the Employee.  All
such benefits shall be awarded and administered in accordance with the Bank’s
standard policies and practices.  Such benefits may include, by way of example
only, profit sharing plans, retirement or investment funds, dental, health, life
and disability insurance benefits and such other benefits as the Bank deems
appropriate.  The Bank makes no representation to the Employee regarding the
taxability or nontaxability of any benefits provided under Section 4.

 

4.12        Withholding.  The Bank may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income, FICA and other withholding requirements.

 

5.             Employer Information.

 

5.1          Ownership of Information.  All Employer Information received or
developed by the Employee while employed by the Employer will remain the sole
and exclusive property of the Employer.

 

5.2          Obligation of the Employee.   The Employee agrees (a) to hold
Employer Information in strictest confidence, and (b) not to use, duplicate,
reproduce, distribute, disclose

 

8

--------------------------------------------------------------------------------


 

or otherwise disseminate Employer Information or any physical embodiments
thereof and may in no event take any action causing or fail to take any action
necessary in order to prevent any Employer Information from losing its character
or ceasing to qualify as Confidential Information or a Trade Secret.  In the
event that the Employee is required by law to disclose any Employer Information,
the Employee will not make such disclosure unless (and then only to the extent
that) the Employee has been advised by independent legal counsel that such
disclosure is required by law and then only after prior written notice is given
to the Employer when the Employee becomes aware that such disclosure has been
requested and is required by law.  This Section 5 shall survive for a period of
twenty-four (24) months following termination of this Agreement for any reason
with respect to Confidential Information, and shall survive termination of this
Agreement for any reason for so long as is permitted by the then-current Georgia
Trade Secrets Act of 1990, O.C.G.A. §§ 10-1-760 — 10-1-767, with respect to
Trade Secrets.

 

5.3          Delivery upon Request or Termination.  Upon request by the
Employer, and in any event upon termination of his employment with the Employer,
the Employee will promptly deliver to the Employer all property belonging to the
Employer, including, without limitation, all Employer Information then in his
possession or control.

 

6.             Non-Solicitation of Employees.  The Employee agrees that during
his employment by the Employer hereunder and, in the event of his termination,
regardless of the reason, for a period of twelve (12) months thereafter, he will
not, within the Area, on his own behalf or in the service or on behalf of
others, solicit, recruit or hire away or attempt to solicit, recruit or hire
away, any employee of the Bank or its Affiliates to a Competing Business,
whether or not:

 

·                  such employee is a full-time employee or a temporary employee
of the Employer,

·                  such employment is pursuant to written agreement, or

·                  such employment is for a determined period or is at will.

 

7.             Remedies.  The Employee agrees that the covenants contained in
Sections 5 and 6 of this Agreement are of the essence of this Agreement; that
each of the covenants is reasonable and necessary to protect the business,
interests and properties of the Employer; and that irreparable loss and damage
will be suffered by the Employer should he breach any of the covenants. 
Therefore, the Employee agrees and consents that, in addition to all the
remedies provided by law or in equity, the Employer shall be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated breach of any of the covenants.  The Employer and the
Employee agree that all remedies available to the Employer or the Employee, as
applicable, shall be cumulative.

 

8.             Severability.  The parties agree that each of the provisions
included in this Agreement is separate, distinct and severable from the other
provisions of this Agreement and that the invalidity or unenforceability of any
Agreement provision shall not affect the validity or enforceability of any other
provision of this Agreement.  Further, if any provision of this Agreement is
ruled invalid or unenforceable by a court of competent jurisdiction because of a
conflict between the provision and any applicable law or public policy, the
provision shall be redrawn to make the provision consistent with and valid and
enforceable under the law or public policy.

 

9

--------------------------------------------------------------------------------


 

9.             No Set-Off by the Employee.  The existence of any claim, demand,
action or cause of action by the Employee against the Employer, or any Affiliate
of the Employer, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Employer of any of its rights
hereunder.

 

10.          Notice.  All notices and other communications required or permitted
under this Agreement shall be in writing and, if mailed by prepaid first-class
mail or certified mail, return receipt requested, shall be deemed to have been
received on the earlier of the date shown on the receipt or three (3) business
days after the postmarked date thereof.  In addition, notices hereunder may be
delivered by hand, facsimile transmission or overnight courier, in which event
the notice shall be deemed effective when delivered or transmitted.  All notices
and other communications under this Agreement shall be given to the parties
hereto at the following addresses:

 

(i)            If to the Employer, to it at:

 

Atlantic Southern Bank

1701 Bass Road

Macon, GA  31210

Attn:  Chairman, Board of Directors

 

(ii)           If to the Employee, to him at:

 

 

11.          Assignment.  This Agreement is generally not assignable by the
Employer except that the rights and obligations of the Employer under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Employer.  The Agreement is a personal contract and the
rights and interests of the Employee may not be assigned by him.  This Agreement
shall inure to the benefit of and be enforceable by the Employee and his
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.

 

12.          Waiver.  A waiver by the Employer of any breach of this Agreement
by the Employee shall not be effective unless in writing, and no waiver shall
operate or be construed as a waiver of the same or another breach on a
subsequent occasion.

 

13.          Arbitration.  Any controversy or claim arising out of or relating
to this contract, or the breach thereof, shall be settled by binding arbitration
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  Judgment upon the award rendered by the arbitrator may be entered
only in any state court located in Bibb County, Georgia or the United States
District Court for the Middle District of Georgia.  The Employer and the
Employee agree to share equally the fees and expenses associated with the
arbitration proceedings.

 

Employee must initial here: 

 

10

--------------------------------------------------------------------------------


 

14.          Attorneys’ Fees.  In the event that the parties have complied with
this Agreement with respect to arbitration of disputes and litigation ensues
between the parties concerning the enforcement of an arbitration award, the
party prevailing in such litigation shall be entitled to receive from the other
party all reasonable costs and expenses, including without limitation attorneys’
fees, incurred by the prevailing party in connection with such litigation, and
the other party shall pay such costs and expenses to the prevailing party within
sixty (60) days after a final determination (excluding any appeals) is made with
respect to the litigation.

 

15.          Applicable Law and Choice of Forum.  This Agreement shall be
construed and enforced under and in accordance with the laws of the State of
Georgia.  The parties agree that any appropriate state court located in Bibb
County, Georgia or federal court for the Middle District of Georgia shall have
exclusive jurisdiction of any case or controversy arising under or in connection
with Sections 5 through 7 of this Agreement and shall be a proper forum in which
to adjudicate such case or controversy.  The parties consent and waive any
objection to the jurisdiction or venue of such courts.

 

16.          Interpretation.  Words importing any gender include all genders. 
Words importing the singular form shall include the plural and vice versa.  The
terms “herein”, “hereunder”, “hereby”, “hereto”, “hereof” and any similar terms
refer to this Agreement.  Any captions, titles or headings preceding the text of
any article, section or subsection herein are solely for convenience of
reference and shall not constitute part of this Agreement or affect its meaning,
construction or effect.

 

17.          Entire Agreement.  This Agreement embodies the entire and final
agreement of the parties on the subject matter stated in the Agreement.  No
amendment or modification of this Agreement shall be valid or biding upon the
Employer or the Employee unless made in writing and signed by both parties.  All
prior understandings and agreements relating to the subject matter of this
Agreement are hereby expressly terminated.

 

18.          Rights of Third Parties.  Nothing herein expressed is intended to
or shall be construed to confer upon or give to any person, firm or other
entity, other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

19.          Survival.  The obligations of the Employee pursuant to Sections 5
and 6 shall survive the termination of the employment of the Employee hereunder
for the period designated under each of those respective sections.

 

20.          Representation Regarding Restrictive Covenants.  The Employee
represents that he is not and will not become a party to any noncompetition or
nonsolicitation agreement or any other agreement which would prohibit him from
entering into this Agreement or providing the services for the Employer
contemplated by this Agreement on or after the Effective Date.  In the event the
Employee is subject to any such agreement, this Agreement shall be rendered null
and void and the Bank shall have no obligations to the Employee under this
Agreement.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer and the Employee have executed and delivered
this Agreement as of the date first shown above.

 

 

THE COMPANY:

 

 

 

ATLANTIC SOUTHERN FINANCIAL GROUP, INC.

 

 

 

 

 

By:

/s/ William A. Fickling, III

 

Print Name:

William A. Fickling, III

 

Title:

Chairman

 

 

 

THE BANK:

 

 

 

ATLANTIC SOUTHERN BANK

 

 

 

By:

/s/ William A. Fickling, III

 

Print Name:

William A. Fickling, III

 

Title:

Chairman

 

 

 

 

THE EMPLOYEE:

 

 

 

/s/ Edward P. Loomis, Jr.

 

EDWARD P. LOOMIS, JR.

 

12

--------------------------------------------------------------------------------